Hall, Judge.
I think the act of 1807, (Rev. ch. 723) cannot support an action against Isaac Sanders in his own person, nor against his executor after his death $ because the money paid for the land by John Sunders, was paid for the benefit of the estate of Fredeñck Wood, and not for that of Isaac Sanders. If any person is liable, it ought to be the representative of Wood’s estate.
I therefore think the judgment of the Superior Court should be affirmed.
Per Curiam. — Let the judgment below be affirmed-